DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claims 1 – 20, the term "document object" in claims 1- 20 is a relative term which renders the claim indefinite.  The term "document object " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner believes just about any and everything in the art can be considered a document object. It is so vauge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 11 – 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by WILSON et al (US 2017/0140262). 

at least one data processor (paragraph [0184]...programmable processor); and
at least one memory storing instructions which, when executed by the at least one data processor (paragraph [0183]...method steps are performed by a programmable processor executing a program of instructions to perform functions of the described implementations by operating on input data and generating output), result in operations comprising:
training a machine-learning model (paragraph [0199]...recommendations for users through a neural recommender ; paragraph [0235]...computerized neural networks used in the distributed representation model can be trained) by at least processing training data with the machine-learning model (paragraph[0199]...hybrid of the distributed representation model can be implemented that incorporates a probabilistic network of items and their attributes), the training data including a first matrix (paragraph [0058]...matrix builder 126 which builds the data structures reflecting the nodal interrelationships ; Examiner’s Note: The matrix builder builds multiple matrices) representing one or more existing process flows (paragraph [0058]... nodal interrelationships based on review data 122 and venue, reviewer and user data 124)  by at least indicating one or more actions (paragraph [0052]...affinities expressed by a given reviewer or user ; paragraph [0053]... within a group which have common features) that are performed on a document object (paragraph [0053]... collaborative links, content links, content-based links) to generate a subsequent document object (paragraph [0054]...system may continuously analyze the data to add positive or negative collaborative links, content links, or content-collaborative links. The system may create new derivative links);
receiving an indication (paragraph [0102]...send an electronic message or alert either including a recommendation) of a first document object being created as part of a process flow (paragraph [0103]..alerts or recommendations may be accompanied by, and be generated based on, promotional offers related to the venues...the recommendation engine may strengthen links nodes associated with promotional offers and thus the engine will factor in promotional offers when determining nodes to recommend (i.e. those most strongly linked to nodes associated with the user or a recommendation request); and
in response to the indication, applying the trained machine-learning model (paragraph [0199]...recommendations for users through a neural recommender) to generate a recommendation to perform (paragraph [0103]..alerts or recommendations may be accompanied by, and be generated based on, promotional offers related to the venues...the recommendation engine may strengthen links nodes associated with promotional offers and thus the engine will factor in promotional offers when determining nodes to recommend (i.e. those most strongly linked to nodes associated with the user or a recommendation request), as part of the process flow, a first action to generate a second document object (paragraph [0054]...system may continuously analyze the data to add positive or negative collaborative links, content links, or content-collaborative links. The system may create new derivative links).

As to claim 2, WILSON et al teaches the system, wherein the first matrix (paragraph [0058]...matrix builder 126 which builds the data structures reflecting the nodal interrelationships) further indicates a frequency (paragraph [0048]...review frequency) that the one or more actions (paragraph [0052]...affinities expressed by a given reviewer or user ; paragraph [0053]... within a group which have common features) are performed on the document object (paragraph [0054]...system may continuously analyze the data to add positive or negative collaborative links, content links, or content-collaborative links. The system may create new derivative links) to generate the subsequent document object (paragraph [0054]...system may continuously analyze the data to add positive or negative collaborative links, content links, or content-collaborative links. The system may create new derivative links).

paragraph [0199]...recommendations for users through a neural recommender ; paragraph [0235]...computerized neural networks used in the distributed representation model can be trained) to recommend the first action instead of a second action (paragraph [0052]...affinities expressed by a given reviewer or user ; paragraph [0053]... within a group which have common features) based at least on the process flow including the first action having a higher conformation metric (paragraph [0066]... foregoing sources of data concerning venue affinity can be prioritized based on factors germane to the strength of the correlation between the data and the affinity of interest. Data or sites that refer to a greater number of venues might be more probative since such sites are more likely to compare, contrast or rank venues) than another process flow including the second action, and wherein the conformation metric of the process flow corresponds to a sum of frequencies of a sequence of actions included in the process flow (paragraph [0222]...FIG. 26 is an exemplary diagram 4000 of an excitation/summation synaptic retrieval rule, according to one example. According to the excitation/summation synaptic retrieval rule, convergent inputs to a node for which a user has an affinity can be summed to amplify the results via an "AND" operation, which increases the connection strengths for the converging input nodes to the at least one recommended item. For example, if the user likes a wine bar that is classified as "chic" and the user also likes waterfront views, then the system 100 may recommend a wine bar that is classified as "chic" and also is on a cliff with waterfront views).

As to claim 4, WILSON et al teaches the system, wherein the machine-learning model is trained (paragraph [0199]...recommendations for users through a neural recommender ; paragraph [0235]...computerized neural networks used in the distributed representation model can be trained) to recommend the first action having a lower individual frequency than the second action in order to form the process flow having the higher conformation metric paragraph [0066]... foregoing sources of data concerning venue affinity can be prioritized based on factors germane to the strength of the correlation between the data and the affinity of interest. Data or sites that refer to a greater number of venues might be more probative since such sites are more likely to compare, contrast or rank venues ; paragraph [0084]...rankings or ratings of reviewers or statistical feedback whereby accuracy or predictiveness of reviewers is measured).

As to claim 5, WILSON et al teaches the system, wherein the first matrix (paragraph [0058]...matrix builder 126 which builds the data structures reflecting the nodal interrelationships) further indicates a frequency (paragraph [0048]...review frequency) of each of the one or more actions (paragraph [0052]...affinities expressed by a given reviewer or user ; paragraph [0053]...within a group which have common features) performed on the document object to generate the subsequent document object (paragraph [0054]...system may continuously analyze the data to add positive or negative collaborative links, content links, or content-collaborative links. The system may create new derivative links).

As to claim 6, WILSON et al teaches the system, wherein the first matrix (paragraph [0058]...matrix builder 126 which builds the data structures reflecting the nodal interrelationships) is converted to a second matrix (paragraph [0075]...the output of the content organization engine (182) is used by the matrix builder 114 to create additional nodes and matrices of interrelationships as described herein) prior to being used to train the machine-learning model, wherein the second matrix indicates the subsequent document object (paragraph [0054]...system may continuously analyze the data to add positive or negative collaborative links, content links, or content-collaborative links. The system may create new derivative links) that is generated in response to the one or more actions (paragraph [0052]...affinities expressed by a given reviewer or user ; paragraph [0053]... within a group which have common features) being performed on the document object, and wherein the second matrix further indicates a frequency (paragraph [0048]...review frequency) of the subsequent document object being generated as a response to the one or more actions being performed on the document object (paragraph [0054]... neural network of interrelationships grows dynamically as further review, reviewer and venue data is added. The system may continuously analyze the data to add positive or negative collaborative links, content links, or content-collaborative links. The system may create new derivative links, normalize the data to adjust for data skew, and adjust links based on neighboring link values).

As to claim 7, WILSON et al teaches the system, wherein the first matrix (paragraph [0058]...matrix builder 126 which builds the data structures reflecting the nodal interrelationships) and the second matrix (paragraph [0075]...the output of the content organization engine (182) is used by the matrix builder 114 to create additional nodes and matrices of interrelationships as described herein) correspond to at least one directed graph representative of the one or more existing process flows (Figures 18 – 30), wherein the at least one directed graph include a plurality of nodes corresponding to the document object and the subsequent document object, and wherein the at least one directed graph further include at least one edge corresponding to the one or more actions (paragraph [0079]...Nodes in the data network represent venues, venue properties, users, user properties, reviewers, reviewer properties, and the like. Links or links represent relations between those nodes. The number of links between two items might therefore grow as data on two items grows. The strength of each link denotes the affinity between the two connected items, such as similarity of star rating (in a review of a venue), number of attributes held in common. Links can be either positive or negative in sign).



Claim 12 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 17 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 – 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being obvious over WILSON et al (US 2017/01040262) in view of BRAGHIN et al (US 2018/0357564).
As to claim 8, WILSON et al teaches a machine-learning model (paragraph [0199]...recommendations for users through a neural recommender ; paragraph [0235]...computerized neural networks used in the distributed representation model can be trained).
WILSON et al fails to explicitly show/teach that the machine-learning model comprises a Markov Decision Process model.
	However, BRAGHIN et al teaches machine-learning model comprises a Markov Decision Process model (paragraph [0077]...the machine learning component 438 may apply one or more heuristics and machine learning based models using a wide variety of combinations of methods, such as supervised learning, unsupervised learning, temporal difference learning, reinforcement learning and so forth. Some non-limiting examples of supervised learning which may be used with the present technology include AODE (averaged one-dependence estimators), artificial neural network, backpropagation, Bayesian statistics, naive bays classifier, Bayesian network, Bayesian knowledge base, case-based reasoning, decision trees, inductive logic programming, Gaussian process regression, gene expression programming, group method of data handling (GMDH), learning automata, learning vector quantization, minimum message length (decision trees, decision graphs, etc.), lazy learning, instance-based learning, nearest neighbor algorithm, analogical modeling, probably approximately correct (PAC) learning, ripple down rules, a knowledge acquisition methodology, symbolic machine learning algorithms, sub symbolic machine learning algorithms, support vector machines, random forests, ensembles of classifiers, bootstrap aggregating (bagging), boosting (meta-algorithm), ordinal classification, regression analysis, information fuzzy networks (IFN), statistical classification, linear classifiers, fisher's linear discriminant, logistic regression, perceptron, support vector machines, quadratic classifiers, k-nearest neighbor, hidden Markov models and boosting. Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning. Some non-limiting examples of temporal difference learning may include Q-learning and learning automata. Specific details regarding any of the examples of supervised, unsupervised, temporal difference or other machine learning described in this paragraph are known and are considered to be within the scope of this disclosure).
It would have been an obvious matter of design choice for the machine-learning model comprises a Markov Decision Process model, since applicant has not disclosed that the machine-learning model comprising a Markov Decision Process model solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of machine learning model.

paragraph [0199]...recommendations for users through a neural recommender ; paragraph [0235]...computerized neural networks used in the distributed representation model can be trained).
WILSON et al fails to explicitly show/teach that the machine-learning model is trained using a reinforcement training technique.
	However, BRAGHIN et al teaches machine-learning model is trained using a reinforcement training technique. (paragraph [0077]...the machine learning component 438 may apply one or more heuristics and machine learning based models using a wide variety of combinations of methods, such as supervised learning, unsupervised learning, temporal difference learning, reinforcement learning and so forth. Some non-limiting examples of supervised learning which may be used with the present technology include AODE (averaged one-dependence estimators), artificial neural network, backpropagation, Bayesian statistics, naive bays classifier, Bayesian network, Bayesian knowledge base, case-based reasoning, decision trees, inductive logic programming, Gaussian process regression, gene expression programming, group method of data handling (GMDH), learning automata, learning vector quantization, minimum message length (decision trees, decision graphs, etc.), lazy learning, instance-based learning, nearest neighbor algorithm, analogical modeling, probably approximately correct (PAC) learning, ripple down rules, a knowledge acquisition methodology, symbolic machine learning algorithms, sub symbolic machine learning algorithms, support vector machines, random forests, ensembles of classifiers, bootstrap aggregating (bagging), boosting (meta-algorithm), ordinal classification, regression analysis, information fuzzy networks (IFN), statistical classification, linear classifiers, fisher's linear discriminant, logistic regression, perceptron, support vector machines, quadratic classifiers, k-nearest neighbor, hidden Markov models and boosting. Some non-limiting examples of unsupervised learning which may be used with the present technology include artificial neural network, data clustering, expectation-maximization, self-organizing map, radial basis function network, vector quantization, generative topographic map, information bottleneck method, IBSEAD (distributed autonomous entity systems based interaction), association rule learning, apriori algorithm, eclat algorithm, FP-growth algorithm, hierarchical clustering, single-linkage clustering, conceptual clustering, partitional clustering, k-means algorithm, fuzzy clustering, and reinforcement learning. Some non-limiting examples of temporal difference learning may include Q-learning and learning automata. Specific details regarding any of the examples of supervised, unsupervised, temporal difference or other machine learning described in this paragraph are known and are considered to be within the scope of this disclosure).
It would have been an obvious matter of design choice for the machine-learning model is trained using a reinforcement training technique, since applicant has not disclosed that the machine-learning model to be trained using a reinforcement training technique solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type machine-learning training technique. 
Claim 18 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/Primary Examiner, Art Unit 2122